DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s AMENDMENTS TO THE CLAIMS/CLAIM LIST is respectfully acknowledged. Claims 11-18 are pending for examination.

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 11-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claim(s) 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (US 8,336,420 B2) in view of Watanabe et al. (US 5,424,960 A).

	Regarding claim 11, Carter et al. discloses a robot comprising: 
		a robot mechanism (i.e. robotic assembly – Col. 7, line 20); and 
		a controller (i.e. control computers – Col. 2, line 30), wherein the robot mechanism 			comprises: 
			a plurality of drive units (i.e. linear actuators 232, 236 – Col. 8, lines 30, 31); and 
			a plurality of joints each of which is associated with one of the plurality of 				drive units (i.e. linear actuators are used in the robotic joints – Col. 6, line 8), 				wherein each of the plurality of drive units comprises: 
				a motor that is controlled by the controller (i.e., the commands or 					control signals provided to the hydraulic actuators are generally 						provided by one or more controllers or control computers – Col. 2, lines 					28-30); and 
				a plurality of gears that mesh with each other and that are operated 					for outputting rotational force of the motor to a joint associated 					therewith (i.e. a four-bar linkage is used in the joints in order to control 					the rotation angle of each of the differential side or input gears using a 					linear actuator – Col. Col. 11, lines 56-58), and wherein when a 						predetermined time comes, the controller is configured to: 
select one of the plurality of drive units as a target drive unit (i.e. selective operation of the linear actuators 232, 236 drives the linkages 240, 242 via actuator arms 233, 237 to rotate the differential side gears – Col. 8, lines 30-32); control the motor of the target drive unit to operate the plurality of gears of the target drive unit so that backlash is formed in the plurality of gears (i.e. if using bevel gear sets to drive the side gears, the additional gearing introduces additional friction and backlash - Col. 5, lines 63-65).
	Carter et al. does not specifically disclose wherein the controller is configured to:
		in a state where the backlash is formed, control the motor of the target drive unit to 			rotate, as much as a predetermined rotation angle, a target joint which is associated 			with the target drive unit so that a tip of the robot mechanism or a tool connected to 			the tip is pressed onto an object fixed to a predetermined position.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the robot of Carter et al. to include wherein the controller is configured to, in a state where the backlash is formed, control the motor of the target drive unit to rotate, as much as a predetermined rotation angle, a target joint which is associated with the target drive unit so that a tip of the robot mechanism or a tool connected to the tip is pressed onto an object fixed to a predetermined position, for pressing into a fixed object with a tool is one of many well-known procedures in the art that robots with robotic arms perform.
	 Carter et al. does not specifically disclose wherein the controller is configured to:
		while the target joint is rotated as much as the predetermined rotation angle, detect a 			current of the motor of the target drive unit; and calculate an amount of the backlash 			based on a maximum current value of the detected current.
	However, Watanabe et al. discloses that driving current waveform is measured under any desired load condition by coupling an actual mechanical component (Col. 5, lines 50-52), and that the backlash can be measured from the play of the change in the above current waveform (Col. 3, lines  43-46), wherein it is understood that the waveform contains maximum and minimum values over time.
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the robot of Carter et al. to include the features of Watanabe et al. in order to provide an apparatus for measuring, at a high degree of accuracy, load torque, load inertia moment, output or efficiency and backlash using a stepping motor while the motor is installed in conjunction with mechanical components.

	Regarding claim 17, Carter et al. in view of Watanabe et al. and Nakata et al. disclose the robot as shown in claim 11 above.
	Neither Carter et al. nor Watanabe et al. disclose wherein the controller is configured to store time series data of the calculated amount of the backlash and output the stored time series data.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the robot of Carter et al. in view of Watanabe et al. to include wherein the controller is configured to store time series data of the calculated amount of the backlash and output the stored time series data, since the robot features of Carter et al. in view of Watanabe et al. and Nakata et al. facilitate the outputting of backlash data for backlash reduction.

7.	Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (US 8,336,420 B2) in view of Watanabe et al. (US 5,424,960 A) as applied to claims 11 and 17 above, and further in view of Etou (US 10,606,238 B2)
	
	Regarding claim 12, Carter et al. in view of Watanabe et al. disclose the robot as shown in claim 11 above.
	Neither Carter et al. nor Watanabe et al. disclose wherein the controller is configured to output information based on the calculated amount of the backlash.
	However, Etou discloses that, when the servo controller 100 of this embodiment cannot receive a command from the host controller 72 in the control cycle (n), the alternative movement amount (the movement amount (1)) is calculated on the basis of the jerk (backlash) calculated according to the amounts of movement output in the former control cycles and the output movement amount output in the previous control cycle and the calculated movement amount is output to the movement amount adjusting unit 104 (Col. 7, lines 33-41).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the robot of Carter et al. to include the features of Etou in order to provide a servo controller capable of preventing sudden acceleration or deceleration of a servomotor as a control object even if the servo controller fails to receive a command from a host controller. 

8.	Claim(s) 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (US 8,336,420 B2) in view of Watanabe et al. (US 5,424,960 A) as applied to claims 11 and 17 above, and further in view of Nakata et al. (US 10,882,183 B2).

	Regarding claim 13, Carter et al. in view of Watanabe et al. disclose the robot as shown in claim 11 above.
	Neither Carter et al. nor Watanabe et al. disclose wherein the robot mechanism is a 6-axis vertical articulated robot.
	However, Nakata et al. discloses in FIG. 1 a schematic configuration diagram of a vertically articulated 6-axis robot.
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the robot of Carter et al. to include the features of Nakata et al. so that a reversal of the driving direction of a servo motor is detected, and that compensation signals having different signs are added to a position command signal for the servo motor before and after the reversal to perform backlash compensation.

	Regarding claim 14, Carter et al. in view of Watanabe et al. and Nakata et al. disclose the robot as shown in claim 13 above.
	Neither Carter et al. nor Watanabe et al. nor Nakata et al. disclose wherein the plurality of drive units are drive units that are associated with three joints on a tip side among six joints of the 6-axis vertical articulated robot.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the robot of Carter et al. to include wherein the plurality of drive units are drive units that are associated with three joints on a tip side among six joints of the 6-axis vertical articulated robot.

	Regarding claim 15, Carter et al. in view of Watanabe et al. and Nakata et al. disclose the robot as shown in claim 14 above.
	Neither Carter et al. nor Watanabe et al. nor Nakata et al. disclose wherein when the predetermined time comes, before controlling the target drive unit, the controller is configured to control the robot mechanism so as to have a predetermined posture that minimizes backlash influences of two drive unit other than the target drive unit.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the robot of Carter et al. in view of Watanabe et al. and Nakata et al. to include wherein when the predetermined time comes, before controlling the target drive unit, the controller is configured to control the robot mechanism so as to have a predetermined posture that minimizes backlash influences of two drive unit other than the target drive unit, since the robot features of Carter et al. in view of Watanabe et al. and Nakata et al. facilitate the controller of the robot to manage the amount of backlash in the drive unit.

	Regarding claim 16, Carter et al. in view of Watanabe et al. and Nakata et al. disclose the robot as shown in claim 15 above.
	Neither Carter et al. nor Watanabe et al. nor Nakata et al. disclose wherein in the predetermined posture, an axis of the target joint is disposed in a vertical direction, and among the three joints, axes of two joints other than the target joint are parallel to a direction that is orthogonal to the axis of the target joint. 
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the robot of Carter et al. in view of Watanabe et al. and Nakata et al. to include wherein in the predetermined posture, an axis of the target joint is disposed in a vertical direction, and among the three joints, axes of two joints other than the target joint are parallel to a direction that is orthogonal to the axis of the target joint, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

9.	Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (US 8,336,420 B2) in view of Watanabe et al. (US 5,424,960 A) as applied to claims 11 and 17 above, and further in view of Yokoyama et al. (US 11,167,414 B2).

	Regarding claim 18, Carter et al. in view of Watanabe et al. disclose the robot as shown in claim 11 above.
	Neither Carter et al. nor Watanabe et al. disclose wherein the object is a part of the robot mechanism.
	However, Yokoyama et al. discloses that two or more robots, among the robots 10A to 10D, and the workpiece W are sometimes connected to each other (Col. 7, lines 42-45).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the robot of Carter et al. to include the features of Yokoyama et al. so that, when a speed difference in the movement route direction between the end effector 12 and the workpiece W is generated in a state (connected state) in which the workpiece W and the end effector 12 are connected to each other, the end effector 12 is subjected to external force from the workpiece W.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY P KING whose telephone number is (571)270-7823. The examiner can normally be reached 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY P. KING
Examiner
Art Unit 3664



/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664